DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Mevada (US 2018/0186496 A1) in view of Carver (US 20050274458 A1) and Blonigen (US 7871009 B1)

As to claim 1, Mevada discloses a label-rejecting station (arrangements 330, 800), with labels (labels 314) being carried by a support band along an advancing path (label path 312), the rejecting station comprises: 
a deviator element (movable plate 344, see paragraph 0066), arranged along the advancing path, and movable between an inactive position and an active position wherein it contacts the support band at a first surface thereof, deviating the advancing path; and 
contrast element (static guide roller 346), arranged along the advancing path downstream of the deviator element, 
Mevada does not disclose comprising in turn: an abutting surface provided for receiving partially thereon a second surface of the support band, opposite to the first surface, during its 
However, Carver and Blonigen make obvious the arrangement of comprising in turn: an abutting surface provided for receiving partially thereon a second surface of the support band (see Carver, Figures 1 and 2), opposite to the first surface, during its advancement (see paragraph 0037, disclosing “Once device 130 is located at peeling edge 140, a combination of device 130 and bar 150 creates a peel inhibiting surface 145 at peeling edge 140.  Peel inhibiting surface 145 may include a rounded surface or any other geometric shape capable of preventing one or more labels 115 from separating from web 110.  For example, surface 145 may include a portion of a circle.”); and a detachment edge provided for detaching a label from the support band when the deviator element moves into its active position (in Blonigen, created by cam bar 32, see the specification, disclosing “In FIG. 1, cam bar 32 is in a reject position (see also FIG. 2), which causes an advancing RFID label 38 to remain on the web 16.  When cam bar 32 is in an apply position (see FIG. 3, for example) an RFID label is separated from the web for application to an article.  An RFID label separates from the web 16 as a result of the sharp angle introduced in the path of travel of the web by the peel bar 30.  A pneumatic tube 40 is positioned to provide a current of air to lift a label as it peels from the web 16 for application to an advancing article.  The pneumatic tube is ventilated at positions suitable for causing a separated label to rise.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize comprising in turn: an abutting surface provided for receiving partially thereon a second surface of the support band, opposite to the first surface, during its advancement; and a detachment edge provided for detaching a label from the support band when 

As to claim 2, Mevada discloses that the contrast element (static guide roller 346)  is unmovable along the advancing path.

As to claim 3, Carver and Bloigen as incorporated makes obvious that the abutting surface of the contrast element has an arch-shaped development.

As to claim 4, Carver and Bloigen as incorporated makes obvious that the detachment edge of the contrast element comprises a corner provided between two sides of the contrast element, the two sides of the contrast element defining an acute angle between them.

As to claim 5, Carver and Bloigen as incorporated makes obvious that the deviator element has a prevailing longitudinal development axis and is configured to swing between the inactive position and the active position around a swinging axis passing through its longitudinal development axis.  See especially cam bar 32.

As to claim 6, Carver and Bloigen as incorporated makes obvious that that the longitudinal development axis of the deviator element is at least partially parallel to the advancing path. See especially cam bar 32.



As to claim 8, Carver and Bloigen as incorporated makes obvious that a swinging angle of the deviator element is between 25.degree. and 45.degree.. See especially cam bar 32.

As to claim 9, Mevada discloses a collecting band (see collecting unit 360) for rejected labels developing along a collecting path of the labels, adjacent to the advancing path of the support band at least at the contrast element; the collecting band being provided for receiving a label detached from the support band following movement of the deviator element into its active position.  See paragraph 0064, disclosing “A collecting unit 360, is chosen so as to collect the plurality of defective labels, the collecting unit 360, includes a motorized roll winder containing a roll 364 to move in case of the defective label signal.  In a preferred embodiment, the roll 364 of the motorized roll winder is positioned such that the initial portion of the defective label sticks in the motorized roll winder once it comes out of the label path (shown as arrow) so that full label is plucked out of the label path (shown as arrow) and sticks in the roll 364 of the motorized roll winder.  The motorized roll winder can be of paper, plastic on any material that can hold the defective label coming out of the defective label discarding unit 340.  In a non-limiting example the motorized roll winder can be of a waste release paper of the label web.”

As to claim 10, Mevada discloses that the collecting band is at least partially wound around a collecting roller (motorized roll winder 366), which can be activated to rotate in order 

As to claim 11, Mevada discloses at least one sensor arranged along the advancing path upstream of the deviator element, provided for detecting an inconformity of the label on the support band, and for sending a corresponding signal; and a control unit, provided for receiving the corresponding signal from the at least one sensor and to command the deviator element to move into its active position.  See paragraph 0060, disclosing “In a non-limiting implantation, the said inspection unit 320 may include, a plurality of sensor array 324 configured to detect at least one of the defective labels or the good labels, a camera unit 322 configured to compare a current label on the label path (shown as arrow) with a predetermined configurations so as to identify the good labels or the defective labels and an activator unit 326 configured to activate a 

As to claim 12, Mevada discloses wherein the control unit is also provided for commanding the collecting roller to rotate in order to move the collecting band when the corresponding signal has been received.  See paragraph 0066, disclosing “Once the initial of the defective label sticks on the roll 364 of the motorized roll winder 366, a driver pulley 368 rotates a motorized roll winder 366 so as to pluck full defective label from the label path (shown as arrow).”

As to claim 12, Mevada discloses that the at least one sensor is an optical sensor (camera unit 322, see paragraph 0060, which reads on the limitation of an optical sensor).

As to claim 14, Mevada as combined in claim 1 above also discloses a labelling machine comprising: a label-feeding zone, where labels are carried by a support band; an application zone of the labels to corresponding articles (see paragraph 0053, disclosing “The good label is labeled in the destination station to a required product at STEP 250, after receiving a good label signal.  Since bad label is collected by the collector unit at STEP 240, the label path has no label at that space and hence the required product is not labeled for the bad label signal.”); and a label-rejecting station of according to claim 1 (see all Figures), arranged between the label-feeding zone and the application zone.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK